Name: Council Regulation (EEC) No 3559/83 of 12 December 1983 opening, allocating and providing for the administration of a Community tariff quota for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/4 Official Journal of the European Communities 17. 12. 83 COUNCIL REGULATION (EEC) No 3559/83 of 12 December 1983 opening, allocating and providing for the administration of a Community tariff quota for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia (1984) the Member States represent the following percentages of imports into the Community from Tunisia of the products concerned : Member States 1980 1981 1982 Benelux \ Denmark    Germany    Greece    France 100 (= 3 tonnes)  100 ( = 14 tonnes) Ireland    Italy    United Kingdom    THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the Community and Tunisia (') provides that prepared and preserved sardines, falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia, may be imported into the Community free of duty ; whereas the detailed arrangements must be fixed by an exchange of letters between the Community and Tunisia ; whereas, since this exchange of letters has not yet taken place, it is advisable to renew until 31 December 1984 the Community arrangements which were applied in 1983 ; whereas it is advisable to open a Community tariff quota for the importation into the Community of the products in question of 100 tonnes free of duty ; whereas this tariff quota is to apply from 1 January 1984 until either the conclusion of the exchange of letters provided for in Article 18 of the Cooperation Agreement between the Community and Tunisia or until such time as Community arrange ­ ments for imports of the products in question are applied, but until 31 December 1984 at the latest ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the require ­ ments of the Member States, calculated, on the one hand, by reference to the statistics for imports from Tunisia over a representative reference period and, on the other hand, by reference to the economic outlook for the quota period in question ; Whereas, during the last three years for which statistics are available, the corresponding imports into each of Whereas these data cannot be considered as represen ­ tative and cannot serve as a basis for allocation of the quota among the Member States ; whereas it is difficult to forecast the Member States' imports for 1984 because of the absence of any pattern in previous years ; whereas, in order that the quota may be allo ­ cated fairly, the initial quota shares may be fixed approximately at the following percentages : Benelux Denmark Germany Greece France Ireland Italy United Kingdom 8 4 16 2 50 2 2 16 Whereas, in order to take into account import trends for the products concerned in the various Member States, each of the quota amounts should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the circum ­ stances, be fixed at 50 % of the quota volume ;(') OJ No L 265, 27 . 9 . 1978 , p. 5 . 17 . 12. 83 No L 355/5Official Journal of the European Communities be allocated among the Member States ; the shares, which subject to Article 5 shall be valid until the end of the period specified in Article 1 , shall be as follows : (tonnes) Benelux 4 Denmark 2 Germany 8 Greece 1 France 25 Ireland 1 Italy 1 United Kingdom 8 Whereas the Member States initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas, if, at a given date in the quota period, a substantial quantity of an initial share remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation rela ­ ting to the administration of the quota shares allocated to that economic union may be carried out by any of its members, 3 . The second instalment of 50 tonnes shall consti ­ tute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit. 2. If, after one of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit . 3 . If, after one of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4. By way of derogation from paragraphs 1,2 and 3, a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1984 until the conclusion or the exchange of letters referred to in Article 1 8 of the Cooperation Agreement between the Community and Tunisia, until such time as Community import arrangements are applied or until 31 December 1984, whichever shall be the earliest, a duty-free Community tariff quota of 100 tonnes shall be opened for imports into the Community of Nine of prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia. Within the limits of these tariff quotas, the Hellenic Republic shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Acces ­ sion and Regulation (EEC) No 1080/83 ('). Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two instalments . 2 . A first instalment, amounting to 50 tonnes of the Community tariff quota referred to in Article 1 , shall Article 4 The additional shares drawn pursuant to Article 3 shall be valid until the end of the period specified in Article 1 .(  ) OJ No L 120 , 6 . 5 . 1983 , p. 1 . No L 355/6 Official Journal of the European Communities 17. 12. 83 Article 5 The Member States shall return to the reserve, not later than 1 October 1984, such unused portion of their initial share as, on 15 September 1984, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1984, of the total quantities of the products in question imported up to 15 September 1984 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States, not later than 5 October 1984, of the amount in the reserve after quan ­ tities have been returned thereto pursuant to Article 5. It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn ' pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the tariff quota. 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the products in question originating in Tunisia and entered with customs authorities for free circulation . Article 8 At the Commission's request, the Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall coope ­ rate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1983 . For the Council The President C. SIMITIS